NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



JAMES F. BARRON,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-1862
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Kim Campbell, Judge.

James F. Barron, pro se.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.